BARNARD, P. J.,
(dissenting.) The plaintiffs’ claim was not disputed. The only question presented is as to the defendant’s counterclaim. One Lane owned water-front property at Ft. Hamilton. The plaintiffs are dock builders. The defendant is a dredger. The work which plaintiffs undertook to do for Lane was to build a bulkhead around the property. There was an existing bulkhead on the north side of the property, which had to be extended some 80 feet, and then to be continued south 775 feet, parallel to the shore, and then to the shore. The defendant was to dredge for the plaintiffs the 775 feet for crib bottom, 30 feet wide and 20 feet deep at mean low water. The dumping was to be inshore, so as not to interfere *647with the trench. When defendant commenced his work, and proceeded to dump inshore, he was stopped by the shore inspector. The objection he made was that the dumping could not take place inshore until the pile work was put in for this 80-foot extension. That would have protected the trench, under the contract, and would have met the objection of the shore inspector. The plaintiff® promised to put down this 80-foot crib in extension of the old bulkhead in a few days, which they failed to do. The defendant continued to dredge and carry the material, and dump it at sea, at. largely increased expense to him, until the plaintiffs finally refused to put it in, when the defendant left the work. Assuming all disputed facts in favor of the defendant, the case is one where the plaintiffs broke the contract, as amended after the shore inspector objected to the inshore dumping. The inspector assumed that the extension of the old bulkhead would protect the material dumped from being washed away by the tide, and the plaintiffs agreed to give place for inshore dumping by the completion of this dock extension. They did not do so, and the defendant quit the work on that account. The judgment should be reversed, and a new trial granted; costs to abide event.